 

Exhibit 10.2

 





PURE BIOSCIENCE, INC.

 

AMENDMENT TO



SECURITIES PURCHASE AGREEMENT

 

This Amendment (the “Amendment”) to Securities Purchase Agreement dated May 7,
2019 (the “Agreement “) is made and entered into effective as of June 21, 2019
(the “Effective Date”), by and among Pure Bioscience, Inc., a Delaware
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”). Capitalized terms used but not otherwise defined
herein shall have the same meanings as set forth in the Agreement.

 

RECITALS

 

WHEREAS, the Company is in the process of raising additional financing and in
order to facilitate such financing the Company and the Purchaser have agreed to
amend the Agreement as set forth herein.

 

WHEREAS, Section 5.4 of the Agreement provides that any term of the Agreement
may be waived, modified, supplemented or amended by a written instrument signed
by the Company and the Purchasers holding at least a majority in interest of the
Shares then outstanding.

 

WHEREAS, the undersigned Purchaser holds at least a majority of the outstanding
Shares issued pursuant to the Agreement and the Company and such Purchaser
desires to amend the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:

 

1. The definition of “Per Share Purchase Price” in Section 1.1 of the Agreement
is hereby amended and restated in its entirety to read in full as follows:

 

“‘Per Share Purchase Price’ equals twenty-nine cents ($0.29), subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.”

 

2. Approval of Amendment. By their signatures below, the Company and the
Purchaser hereby adopt and approve this Amendment.

 

3. Necessary Acts. Each party to this Amendment hereby agrees to perform any
further acts and to execute and deliver any further documents that may be
necessary or required to carry out the intent and provisions of this Amendment
and the transactions contemplated hereby.

 

   

 

 

4. Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof.

 

5. Continued Validity. Except as otherwise expressly provided herein, the
Agreement shall remain in full force and effect.

 

6. Counterparts; Facsimiles. This Amendment may be executed by facsimile and in
any number of counterparts by the parties hereto all of which together shall
constitute one instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Securities Purchase Agreement as of the Effective Date.





 

  PURE BIOSCIENCE, INC.       By: /s/ Henry R. Lambert   Name:  Hank Lambert  
Title: President and CEO

 

   

 

 

PURCHASER SIGNATURE PAGES TO:

AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the Effective Date.

 

Name of Purchaser:

 

Purchase Price Per Share: $0.29

 

Additional Shares issued by Amendment: 168,472

 

Shares Purchased in the aggregate: 982,757

 

Subscription Amount:

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:

 

Title of Authorized Signatory: ________________________________________________

 

Email Address of Authorized Signatory:

 

Facsimile Number of Authorized Signatory: ____________________

 

Address for Notice of Purchaser:

 

___________________________

 

___________________________

 

Address for Delivery of Shares for Purchaser (if not same as address for
notice):

 

___________________________

 

___________________________

 

   

 

 

